Citation Nr: 1633488	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2015, the Board remanded the matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to December 2, 2015, the Veteran's service-connected bilateral hearing loss was not been manifested by hearing acuity worse than Level II in the right ear and Level IV in the left ear (pursuant to 38 C.F.R. § 4.85).

2. As of December 2, 2015, the Veteran's service-connected bilateral hearing loss has been manifested by hearing acuity of Level IV and Level V..


CONCLUSIONS OF LAW

1. Prior to December 2, 2015, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

2. As of December 2, 2015, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In a May 2009 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the October 2009 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided multiple VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the December 2015 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's bilateral hearing loss.  His testimony reflects knowledge of the elements necessary to substantiate his claim, generally an increase in severity.  Neither the Veteran nor his representative has alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in August 2009.  The Veteran reported difficulty with conversations.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
15
15
45
55
LEFT
25
25
50
60

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation considering the Roman Numeral designations of I bilaterally.

The Veteran underwent a new VA audiological examination in June 2010.  He continued to report difficulty with conversations.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
30
50
55
LEFT
35
50
55
75

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation considering the Roman Numeral designations of I bilaterally.

The Veteran underwent a new VA audiological examination in December 2013.  The examination revealed audiometry results as follows:


HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
25
60
60
LEFT
55
50
65
75

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation considering the Roman Numeral designations of II in the right ear and III in the left ear.

The Veteran submitted an audiological report from the Costco Hearing Aid Center from March 2015.  The Board first notes that there is no indication that the Maryland CNC test was used.  In this case, however, a remand to seek clarification is unnecessary as the hearing lest was not performed by a state-licensed audiologist (as indicated by the clinician's business card stapled to the audiogram), which is a requirement under 38 C.F.R. § 4.85.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed). 

The Veteran underwent a new VA audiological examination in June 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
35
60
60
LEFT
55
50
70
80

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation considering the Roman Numeral designations of II in the right ear and IV in the left ear.

The Veteran underwent a new VA audiological examination in December 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
30
70
70
LEFT
60
55
75
80

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The Board notes the results provided result in a 10 percent evaluation considering the Roman Numeral designations of IV in the right ear and V in the left.  The Roman Numeral designation of V is obtained using the provisions outlined in 38 C.F.R. § 4.86 for an exceptional pattern of hearing loss; in this regard, an exceptional patten of hearing loss exists when each puretone threshold is 55 or higher or when the threshold is 30 decibels or less at 1000 Hertz and 70 or higher at 2000 Hertz.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating prior to the most recent December 2, 2015 VA examination.  However, since that December 2, 2015 examination, he meets the criteria for a higher 10 percent rating.

On August 2009 VA examination, the Veteran's hearing loss was manifested by Level I hearing acuity bilaterally.  On June 2010 VA evaluation, the Veteran's hearing loss was also manifested by Level I hearing acuity bilaterally.  On December 2013 VA evaluation, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level III hearing acuity.  On June 2015 VA evaluation, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level IV hearing acuity.  The application of those designations to Table VII results in a noncompensable rating.

However, on December 2015 VA examination, the Veteran's hearing loss was manifested by Level IV hearing and Level V hearing acuity.  The application of those designations to Table VII results in a 10 percent disability rating, as of the December 2, 2015 VA examination.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a compensable rating prior to December 2, 2015, or a rating higher than 10 percent since December 2, 2015.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating prior to December 2, 2015 is not warranted, but grants a higher 10 percent disability rating as of December 2, 2015  The Board also finds that further staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  If that is the case, then the RO or Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's bilateral hearing loss symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's bilateral hearing loss results in difficulty hearing, and especially difficulty with communication.  The record, thus, contains documentation of the functional effect of the hearing loss; the Board finds that these effects do not reflect symptoms not contemplated by the schedule.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is not shown to have been hospitalized for any episodes related to bilateral hearing loss.  The symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 2, 2015 is denied.

Entitlement to a 10 percent disability rating for bilateral hearing loss as of December 2, 2015 is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


